



AMENDED AND RESTATED NON-COMPETITION Agreement
AMENDED AND RESTATED NON-COMPETITION AGREEMENT (the “Agreement”) by and between
Webster Financial Corporation, a Delaware corporation (the “Company”), and
Daniel Bley (the “Executive”) dated as of the 3rd day of April, 2017 (the
“Effective Date”).
WHEREAS, the Executive is party to a Non-Competition Agreement with the Company,
dated as of February 24, 2016 (the “Prior Agreement”).
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:
1.Severance Benefits.
(a)Benefits. The Company may terminate the Executive’s employment at any time
with or without Cause (as defined below) or notice, and the Executive may resign
from employment with the Company at any time (subject to the notice requirement
set forth in Section 1(c)(ii) in connection with a Qualifying Termination (as
defined below)). The Parties agree that if the Executive’s employment terminates
under circumstances that constitute a Qualifying Termination, then the Company
will pay or provide to the Executive the following payments and benefits at the
time or times specified below (or such later date as contemplated by Section 4
below), subject to the effectiveness of the Release Agreement as provided under
Section 1(b) below (other than with respect to the Accrued Obligations (as
defined below)):
(i) a lump sum payment equal to the Executive’s then current annual base salary
to be paid on the thirtieth (30th) day after the Executive’s date of termination
of employment;
(ii) a pro rata annual incentive payment in respect of the fiscal year of the
Company in which the date of termination occurs equal to the product of (A) the
target bonus opportunity in effect for the Executive as of immediately prior to
the date of termination under the Webster Financial Corporation and Webster Bank
Annual Incentive Compensation Plan or any applicable successor plans, and (B) a
fraction the numerator of which is the number of full months that have elapsed
in the fiscal year of the Company in which the termination occurs, and the
denominator of which is twelve (12) (“Pro-Ration Fraction”), with such amount to
be paid on the thirtieth (30th) day after the Executive’s termination of
employment; provided, however, that, notwithstanding the foregoing, if (x) the
Executive was reasonably expected by the Company to be a “covered employee”
(within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the “Code”)) prior to the
date of termination, and (y) the annual bonus that the Executive was eligible to
receive for such year was originally intended by the Company to satisfy the
performance-based exception under Section 162(m) of the Code (without regard to
any entitlements to payment upon termination of employment), the Executive’s
prorata annual bonus shall equal the product of (A) the annual incentive amount
awarded to the Executive for such fiscal year under the applicable incentive
bonus plan of the Company as determined by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) based on the
Company’s actual performance for such fiscal year and otherwise on a basis no
less favorable than annual incentive award determinations are made by the
Compensation Committee for the Company’s active executive officers, and (B) the
Pro-Ration Fraction, with such amount to be paid on the date on which the
Company otherwise makes cash incentive payments to executive officers for such
fiscal year (but in no event later than March 15 of the year following the
fiscal year for which such an incentive payment was awarded);





--------------------------------------------------------------------------------





(iii) the continuing provision of medical and/or dental coverage to the
executive and his qualified beneficiaries for the shorter of one (1) year from
the date of termination and the date on which the Executive commences other
employment on a substantially full time basis, subject to the Executive’s timely
election of COBRA continuation coverage under Section 4980B of the Code under
the medical and/or dental plans of the Company and timely payment by the
Executive to the Company on a monthly basis of the amount equal to the monthly
employee portion of the elected coverage based on the rates applicable to active
employees of the Company as in effect from time to time; and
(iv) (A) an amount equal to any accrued and unpaid annual base salary through
the date of termination, with such amount to be paid as soon as reasonably
practicable following the date of termination and in no event later than the
normal payroll date for the active executive officers for such period of
service, and (B) any earned but unpaid annual incentive payment awarded to the
Executive in respect of the completed fiscal year of the Company ending prior to
the date of termination (or, if the Compensation Committee has not determined
incentive payments for such year, the amount determined by the Compensation
Committee for such year on a basis no less favorable than annual incentive award
determinations are made by the Compensation Committee for the Company’s active
executive officers), with such incentive payment to be paid on the date on which
the Company otherwise makes cash incentive payments to executive officers for
such fiscal year (but in no event later than March 15 of the year following the
fiscal year for which such incentive payment was awarded) (the amounts in
clauses (A) and (B) collectively, the “Accrued Obligations”).
(b)Release Requirement. As a condition to the Executive becoming entitled to the
severance benefits under Section 1(a) (other than the Accrued Obligations), the
Executive shall be required to execute within twenty-one (21) days after the
Executive’s termination of employment a general release and waiver in favor of
the Company and its affiliates in exactly the form provided by the Company
without alteration or addition (the “Release Agreement”), which Release
Agreement shall be provided by the Company to the Executive no later than the
date of the termination.


(c)Certain Definitions. For the purposes of this Agreement, the following terms
shall have the meanings set forth below:
“Qualifying Termination” shall mean (i) a termination of the Executive by the
Company other than (A) for Cause or (B) due to the Executive’s death or
disability (within the meaning of the Company’s long-term disability), or (ii) a
resignation of employment by the Executive due to (A) a material adverse change
by the Company in the Executive’s title or position from that in effect on the
date hereof, or (B) a material reduction by the Company of the Executive’s
annual target compensation opportunity from that in effect on the date hereof
(other than in connection with reductions that are applicable in substantially
the same proportions to other members of the Company’s Executive Management
Committee generally); provided that, the Executive gives the Company written
notice of his intent to resign within ten (10) days after the occurrence of such
alleged event or condition specifying in reasonable detail the basis for such
resignation, and the Company shall have thirty (30) days following receipt of
such written notice during which it may remedy the alleged event or condition
and, if not remedied, the Executive’s date of termination must occur, if at all,
within ten (10) days following the end of such cure period.
“Cause” shall mean any of the following conduct, actions or inactions by the
Executive: dishonesty; incompetence; willful misconduct; breach of fiduciary
duty; continued failure to





--------------------------------------------------------------------------------





perform stated duties after notice from the Company and a reasonable opportunity
to cure such failure (to the extent subject to cure as determined by the
Company); willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses); or material breach of any provision of this
Agreement.     
2.Covenants.
(a)Confidential Information. While employed by the Company and thereafter, the
Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential information, knowledge or data relating to the Company or
any of its affiliates and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliates and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After termination of the Executive’s employment with the
Company for any reason, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process:
(i) communicate or divulge any such information, knowledge or data to anyone
other than the Company and those designated by it; or (ii) use to the
Executive’s advantage or to the detriment of the Company any such information,
knowledge or data. Notwithstanding any provision of this Agreement to the
contrary, nothing contained herein is intended to, or shall be interpreted in a
manner that does, limit or restrict the Executive from exercising any legally
protected whistleblower rights (including pursuant to Rule 21F under the
Securities Exchange Act of 1934).
(b)Non-Recruitment of Employees. During the period of the Executive’s employment
with the Company and its affiliates and the additional period ending on the
first anniversary of the date of termination of the Executive’s employment for
any reason (the “Restricted Period”), the Executive shall not, without the prior
written consent of the Company, directly or indirectly, (i) offer employment (or
a consulting, agency, independent contractor or other similar position) to any
person who is or was at any time during the six (6) months prior to such offer
an employee, representative, officer or director of the Company or any of its
affiliates or (ii) Solicit (as defined below) any such person to accept
employment (or any aforesaid position) with any company or entity with which the
Executive is then employed or otherwise affiliated. Further, during the
Restricted Period, the Executive shall not Solicit any employee, representative,
officer or director of the Company or any of its affiliates to cease their
relationship with the Company or any of its affiliates for any reason. This
Section 2(b) shall not apply to solicitation, recruitment, encouragement,
inducement or termination during the period of Executive’s employment with the
Company and on behalf of the Company or any of its affiliates.
(c)No Competition; No Solicitation of Business.
(i)During the Restricted Period, the Executive shall not, directly or
indirectly: (A) associate with or provide services to (including, without
limitation, association or provision of services as an officer, agent, employee,
partner, director, consultant or advisor) with any Competitive Enterprise (as
defined below), or (B) in any manner, Solicit, on his own behalf or on behalf of
any other person, corporation, partnership, firm, financial institution or other
business entity, a Client (as defined below) to transact business with a
Competitive Enterprise (regardless of the geographic limitations therein) or to
reduce or refrain from doing any business with the Company or its affiliates or
interfere with or damage (or attempt to interfere with or damage) any
relationship between the Company or its affiliates and a Client. For the
avoidance of doubt, the foregoing restrictions shall restrict the Executive from
associating with or providing services in any capacity to a private equity firm,
hedge fund or equity sponsor, in each case, that invests or seeks to invest (at
any time during the Executive’s association with or provision of services to
such entity) in a business enterprise that is a Competitive Enterprise.





--------------------------------------------------------------------------------





(ii)For purposes of this Agreement, the following terms shall have the meanings
set forth below:
“Client” means any person or entity that is (or was within the twelve (12)-month
period prior to the Executive’s date of termination, in the case of the
Executive’s termination of employment) a customer or client (or reasonably
anticipated to become a customer or client) of the Company or its affiliates.
“Competitive Enterprise” shall mean a business enterprise that engages in any
activity, or owns or controls a significant interest in any entity that engages
in any activity, that, in either case competes in (A) the United States in the
provision of depository, administrative or other services or products relating
to health savings accounts, or (B) the New England region or any other
geographic area in which the Company or its affiliates has a business presence
(as of the Executive’s date of termination, in the case of the Executive’s
termination of employment) with any other activity in which the Company or its
affiliates is engaged.  The activities covered by clause (B) of the previous
sentence include, without limitation, the solicitation and acceptance of
deposits of money or commercial paper, the solicitation and funding of loans and
the provision of other banking services, including, business and consumer
lending, asset-based financing, residential mortgage funding, equipment
financing, commercial and residential mortgage lending and brokerage, deposit
services (including municipal deposit services), trade financing, the sale of
annuities, life and health insurance products, title insurance services, and
private banking, wealth management and investment advisory services.
“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.
(d)Remedies. The Executive acknowledges and agrees that the terms of Section 2:
(i) are reasonable in light of all of the circumstances, (ii) are sufficiently
limited to protect the legitimate interests of the Company and its affiliates,
(iii) impose no undue hardship on the Executive and (iv) are not injurious to
the public. The Executive further acknowledges and agrees that: (A) the
Executive’s breach of the provisions of Section 2 will cause the Company
irreparable harm, which likely cannot be adequately compensated by money
damages, and (B) if the Company elects to prevent the Executive from breaching
such provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary,
preliminary, and/or permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage, in addition to, and not in lieu of, such
other remedies as may be available to the Company for such breach, including the
recovery of money damages. If any of the provisions of Section 2 are determined
to be wholly or partially unenforceable, the Executive hereby agrees that this
Agreement or any provision hereof may be reformed so that it is enforceable to
the maximum extent permitted by law, and in the case when such provision is not
capable of being reformed, it shall be severed and all remaining provisions of
this Agreement shall be enforced. If any of the provisions of this Section 2 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.





--------------------------------------------------------------------------------





3.Successors.
(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
(b)As used in this Agreement, (i) the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise, and (ii) “affiliate” shall mean any entity controlled by,
controlling or under common control with the Company, and shall include any
predecessor entity, including, without limitation, such entity prior to it
becoming an affiliate of the Company, and any successor entity.
4.Section 409A of the Code.
(a)General. This Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, shall in all
respects be administered in accordance with Section 409A of the Code. Any
payments that qualify for the “short-term deferral” exception under Treasury
Regulations Section 1.409A-1(b)(4), the “separation pay” exception under
Treasury Regulations Section 1.409A-1(b)(9)(iii) or any other exception under
Section 409A of the Code shall be paid under the applicable exceptions to the
greatest extent possible. Each payment under this Agreement shall be treated as
a separate payment for purposes of Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. All payments to be made upon a termination of
employment under this Agreement that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code may only be made
upon a “separation from service” within the meaning of Section 409A of the Code.
(b)Delay of Payments. Notwithstanding the provisions of Section 1(a), if the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company as in effect on the date of termination), any amounts or benefits
provided under Section 1(a) that constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code that are to be paid or provided
on account of the Executive’s separation from service and are otherwise due to
the Executive under this Agreement during the six (6)-month period immediately
following the date of termination shall instead be paid, or provided, on the
first business day of the seventh month following the Executive’s “separation
from service” within the meaning of Section 409A of the Code. If the Executive
dies following the date of termination and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts will be paid to the
personal representative of the Executive’s estate within thirty (30) days after
the date of the Executive’s death.
(c)In-Kind Benefits. All in-kind benefits provided under this Agreement that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code shall be paid or provided in accordance with the requirements of
Section 409A of the Code including, without limitation, that (i) the amount of
in-kind benefits that the Company is obligated to pay or provide in any given
calendar year shall not affect the in-kind benefits that the Company is
obligated or provide in any other calendar year; (ii) the Executive’s right to
have the Company pay or provide an in-kind benefit may not be liquidated or
exchanged for any other benefit; and (iii) in no event shall the Company’s
obligations





--------------------------------------------------------------------------------





to provide in-kind benefits apply later than the Executive’s remaining lifetime
(or, if longer, through the 20th anniversary of the Effective Date).
5.Miscellaneous.
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Connecticut, without reference to principles of conflict of
laws. The Parties hereto irrevocably agree to submit to the jurisdiction and
venue of the courts of the State of Connecticut, in any action or proceeding
brought with respect to or in connection with this Agreement. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the Parties hereto or their respective successors
and legal representatives.
(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other Party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At the most recent address on file for the Executive at the Company.
If to the Company:


Webster Financial Corporation
Webster Plaza
145 Bank Street
Waterbury, Connecticut 06702
Attention: General Counsel
or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
(d)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
(e)From and after the Effective Date, this Agreement shall supersede any other
agreement between the Parties with respect to the subject matter hereof,
including, without limitation, the Prior Agreement. This Agreement, including
for the avoidance of doubt the covenants set forth in Section 2, shall terminate
and be of no further force and effect from and after the “Effective Date” of the
Change in Control Agreement between the Executive and the Company, dated as of
February 1, 2013, as the term “Effective Date” is defined in such Change in
Control Agreement.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.


 
/s/ Daniel Bley
 
    EXECUTIVE
 
WEBSTER FINANCIAL CORPORATION
 
By: /s/ James C. Smith
 
Name: James C. Smith
Title: Chairman and Chief Executive Office






